               Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 1 of 10
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ


                                        81,7('67$7(6',675,&7&2857
                                                                           IRUWKH
                                                     Southern District of New York
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                        ANTOINE ROSS
                               3ODLQWLII
                                  Y                                                   &LYLO$FWLRQ1R 16 Civ. 6704 (PAE) (KNF)
              CAPTAIN DION WILLIS ET AL.

                              'HIHQGDQW

                        68%32(1$72352'8&('2&80(176,1)250$7,21252%-(&76
                          25723(50,7,163(&7,212)35(0,6(6,1$&,9,/$&7,21

7R                                                    New York City Department of Correction
                                                    75-20 Astoria Blvd., East Elmhurst, NY 11370
                                                        1DPHRISHUVRQWRZKRPWKLVVXESRHQDLVGLUHFWHG

      ✔
      u 3URGXFWLRQ<28$5(&200$1'('WRSURGXFHDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWKHIROORZLQJ
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGWRSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
PDWHULDO See attached exhibit.



 3ODFH MoloLamken LLP                                                                   'DWHDQG7LPH
          430 Park Avenue, Floor 6                                                                            07/02/2020 5:00 pm
          New York, NY 10022

     u ,QVSHFWLRQRI3UHPLVHV<28$5(&200$1'('WRSHUPLWHQWU\RQWRWKHGHVLJQDWHGSUHPLVHVODQGRU
RWKHUSURSHUW\SRVVHVVHGRUFRQWUROOHGE\\RXDWWKHWLPHGDWHDQGORFDWLRQVHWIRUWKEHORZVRWKDWWKHUHTXHVWLQJSDUW\
PD\LQVSHFWPHDVXUHVXUYH\SKRWRJUDSKWHVWRUVDPSOHWKHSURSHUW\RUDQ\GHVLJQDWHGREMHFWRURSHUDWLRQRQLW

 3ODFH                                                                                 'DWHDQG7LPH



       7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

'DWH        06/02/2020

                                   &/(5.2)&2857
                                                                                            25
                                                                                                                      /s/ Sara Margolis
                                           6LJQDWXUHRI&OHUNRU'HSXW\&OHUN                                          $WWRUQH\¶VVLJQDWXUH


7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ QDPHRISDUW\     Antoine Ross
                                                                        ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
Sara Margolis, 430 Park Avenue, Floor 6, New York, New York, (212) 607-8172, smargolis@mololamken.com

                               1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWKH
LQVSHFWLRQRISUHPLVHVEHIRUHWULDODQRWLFHDQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUH
LWLVVHUYHGRQWKHSHUVRQWRZKRPLWLVGLUHFWHG)HG5&LY3 D  
                Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 2 of 10
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R 16 Civ. 6704 (PAE) (KNF)

                                                      3522)2)6(59,&(
                       7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3

           ,UHFHLYHGWKLVVXESRHQDIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\
RQ GDWH                                

           u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                            RQ GDWH                                     RU

           u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                                        

           8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
           WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                              IRUVHUYLFHVIRUDWRWDORI                 0.00    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                    6HUYHU¶VVLJQDWXUH



                                                                                                  3ULQWHGQDPHDQGWLWOH




                                                                                                     6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




           3ULQW                       6DYH$V                   $GG$WWDFKPHQW                                                              5HVHW
                Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 3 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 4 of 10




                                            EXHIBIT A

                                           DEFINITIONS

       1.       “Person” includes all natural persons, and any business, legal, or governmental

entity, including, without limitation, any corporation, company, or association.

       2.       “Document” or “documents” includes, without limitation, any notes, drafts,

agendas, memoranda, transactional or marketing material, letters, e-mails or other electronic

data, reports, telegrams, publications, presentations, contracts, drawings, designs, data sheets,

specifications, research, analyses, valuations, records, summaries, transcripts of recordings,

videotapes, agreements, assignments, books, binders, accounts, photographs, business records,

and electronic or computerized data compilations, relating or pertaining in any way to the subject

matter to which the requests for production refer. A draft, non-identical copy, or identical

document in a separate file or location, or maintained by a different custodian, is a separate

document within the meaning of this term.

       3.       “DOC” or “You” means the New York City Department of Correction.

       4.       “Concerning” means relating to, referring to, describing, evidencing, or

constituting.

       5.       “Relating to” means directly or indirectly, in whole or in part, concerning,

constituting, evidencing, recording, reflecting, substantiating, describing, summarizing,

identifying, or referring to in any way.

                                           INSTRUCTIONS

       1.       Each Document Request shall be construed as being inclusive rather than

exclusive. Thus, words importing the singular shall include the plural; words importing the

plural shall include the singular; the words “and” and “or” shall be construed conjunctively or
    Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 5 of 10




disjunctively as necessary to make the Document Request inclusive; the word “all” means “any

and all” and the word “any” means “any and all.”

          2.   The use of a verb in any tense shall be construed as the use of the verb in all other

tenses, as necessary, to bring within the scope of the Document Requests all responses that might

otherwise be construed to be beyond their scope.

          3.   The use of capital letters, lower case letters, or quotation marks in the Document

Requests shall not be construed to limit the scope of any specific Document Request contained

herein.

          4.   In producing responsive documents, you should furnish all documents in your

possession, custody, or control, regardless of whether such documents are possessed directly by

you or your directors, officers, partners, members, agents, employees, representatives,

subsidiaries, managing agents, affiliates, investigators, or by your attorneys or their agents,

employees, representatives, or investigators.       A document is deemed in your actual or

constructive possession, custody, or control if it is in your physical custody or if it is in the

physical custody of any other Person and you (a) own such document in whole or in part;

(b) have a right, by control, contract, statute, order, or otherwise to use, inspect, examine, or copy

such document on any terms; (c) have an understanding, express or implied, that you may use,

inspect, examine, or copy such documents upon any terms; or (d) have, as a practical matter,

been able to use, inspect, examine, or copy such document when you sought to do so.

          5.   If any portion of any document is responsive to any Request, then the entire

document must be produced. If any requested document cannot be produced in full, produce the

document to the extent possible, specifying each reason for your inability to produce the
    Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 6 of 10




remainder, and stating whatever information, knowledge, or belief you have concerning the

portion not produced.

       6.      You shall produce any and all drafts of each document that is responsive to any

Document Request, and any and all copies of each such document that are not identical in any

respect, including but not limited to differences in handwritten notes, markings, stamps,

interlineations, and electronic information.

       7.      Documents referred to herein shall include all portions or pages of each document

referred to and all attachments, enclosures, appendices, and supporting documentation,

including, without limitation, originals, copies, drafts, working papers, routing slips, handwritten

notes, and similar materials (with or without notes or changes therein). Any document that is

attached by staple, clip, electronic means, or otherwise to a document requested herein shall also

be produced (attached in the same manner as the original) regardless of whether the production

of that document is otherwise requested herein.

       8.      The documents produced in response to the Requests shall be produced as they

are kept in the ordinary course of business and shall be organized so that Plaintiff can ascertain

the files in which they were located, their relative order in such files, and how such files were

maintained.

       9.      For any responsive document or portion thereof that is either redacted or

withheld, in whole or in part, on the basis of any assertion of privilege or other asserted

exemption from discovery, identify (a) the title or identity of the document; (b) the date of the

document; (c) the type or nature of the document; (d) the identity, title, or responsibilities of all

Persons who prepared, sent, or received the document; (e) the type and nature of the privilege or

exemption asserted; (f ) the number of pages of the document; and (g) the contents or subject
    Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 7 of 10




matter of the document, with sufficient detail to explain the basis for the privilege or exemption

asserted (see Fed. R. Civ. P. 26(b)(5)).

       10.      In the event that any document requested herein was formerly in your possession,

custody, or control and has been lost, destroyed, or otherwise disposed of, you are required to

furnish a list identifying each such document, which list sets forth the following information with

respect to each document:

       (a) the title of the document and the nature and subject matter of its contents;

       (b) the identity (or identities) of the Person(s) who prepared or authored the document;

             the custodian(s) of the document; and, if applicable, the Person(s) to whom the

             document was sent or was intended to be sent and the recipient(s) or intended

             recipient(s) of the document;

       (c) the date on which the document was prepared or transmitted; and

       (d) the date on which the document was lost, destroyed, or otherwise disposed of; the

             manner and conditions of and reasons for such loss, destruction, or other disposition;

             and the Persons requesting and performing the destruction or other disposition.

       11.      Documents not otherwise responsive to these Document Requests are to be

produced if such documents mention, discuss, refer to, or explain the documents which are

responsive to these Document Requests, or if such documents are attached to documents

responsive to these Document Requests and constitute routing slips, transmittal memoranda, or

letters, comments, evaluations, or similar materials.

       12.      In responding to these Document Requests, if you encounter any ambiguity in

construing an individual Request or any definitions and instructions relevant thereto, set forth the

matter or term deemed ambiguous and the construction used in responding to such Request.
    Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 8 of 10




                              DOCUMENTS TO BE PRODUCED

         Request No. 1:        Documents sufficient to describe DOC’s policies, procedures, and

practices in effect on June 14, 2016 relating to the use of chemical agents, including but not

limited to Chemical Agents Directive 4510 R-G.

         Request No. 2:        Documents sufficient to describe DOC’s policies, procedures, and

practices in effect on June 14, 2016 relating to the production of inmates for court, including but

not limited to any policies, procedures, and practices relating to the refusal by an inmate to attend

court.

         Request No. 3:        Documents sufficient to describe DOC’s policies, procedures, and

practices in effect on June 14, 2016 relating to recordation of or camera usage in connection with

cell extractions, probe teams, uses of force, or anticipated uses of force.

         Request No. 4:        Documents sufficient to describe DOC’s policies, procedures, and

practices in effect on June 14, 2016 relating to Use of Force Reports, including the individuals

who should generate a Use of Force Report, the time period within which a Use of Force Report

should be generated, and the retention policies for Use of Force reports.

         Request No. 5:        Documents sufficient to describe DOC’s policies, procedures, and

practices in effect since June 14, 2016 relating to the discipline of corrections officers who

commit more than one violation of DOC’s rules, regulations, guidelines, directives, or similar

requirements, including but not limited to any progressive discipline policies.

         Request No. 6:        All policies or procedures referenced in the Investigation

Division’s report on Case Number U2228/16 (the June 14, 2016 incident).

         Request No. 7:        All photographs or video footage taken of Plaintiff on June 14,

2016.
  Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 9 of 10




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



ANTOINE ROSS,
                              Plaintiff,
                                                 16 Civ. 6704 (PAE) (KNF)
                     v.
CAPTAIN DION WILLIS, et al.,
                              Defendants.


                 DECLARATION OF CUSTODIAN OF RECORDS

  Pursuant to 28 U.S.C. § 1746, I, the undersigned, hereby declare:

  My name is _____________________________________________________________.

 1. I am employed as the __________________________________________ [title] at

    ________________________________________________ [name of office] and, by

    reason of my position, am authorized and qualified to make this declaration. I have held

    the   position   of   __________________________________________           [title]   from

    ____________ [date] to present.

 2. My business address is:

    ________________________________________________________________________

    _______________________________________________________________________.

 3. I am the duly authorized custodian of the following described business records:

    ________________________________________________________________________

    ________________________________________________________________________

    _______________________________________________________________________.
   Case 1:16-cv-06704-PAE-KNF Document 117-1 Filed 07/13/20 Page 10 of 10




   4. I am in receipt of a Subpoena requesting specified records of the business named above.

       Pursuant to Rules 902(11) and 803(6) of the Federal Rules of Evidence, I hereby certify

       that the records provided herewith and in response to the Subpoena are true and correct

       copies of records that were:

           a. made at or near the time of the occurrence of the matters set forth therein, by, or

               from information transmitted by, a person with knowledge of those matters;

           b. kept in the course of regularly conducted business activity; and

           c. made by the regularly conducted business activity as a regular practice.


I declare under penalty of perjury that the foregoing is true and correct.



     _________________________________________                       ________________
     Custodian’s Signature                                           Date

Definitions of terms used above:
As defined in Fed. R. Evid. 803(6), a “record” includes a memorandum, report, record, or data
compilation, in any form, of acts, events, conditions, opinions, or diagnoses. The term
“business” as used in Fed. R. Evid. 803(6) and the above declaration includes business,
institution, association, profession, occupation, and calling of every kind, whether or not
conducted for profit.
